DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2017/0235523).

As to claim 1, Nakano discloses a memory controller comprising: 
a specific data pattern retaining unit that retains a specific data pattern (¶0062-¶0063); 
a comparator that compares write data regarding a write command from a host computer and the specific data pattern (¶0063); and 
an issuance unit that issues a specific write request that requests writing of the specific data pattern without supplying the write data to a memory in a case where the write data matches the specific data pattern (¶0059).



As to claim 3, Nakano discloses the memory controller according to claim 1, further comprising: an error correction code generating unit that generates an error correction code regarding the write data; and an error correction processing unit that performs an error correction process on a basis of an error correction code regarding reading from the memory, wherein the specific data pattern includes the error correction code regarding the write data (¶0092).

As to claim 4, Nakano discloses the memory controller according to claim 1, further comprising: a management information retaining unit that retains predetermined management information; an error correction code generating unit that generates an error correction code regarding the write data and the management information; and an error correction processing unit that performs an error correction process on a basis of an error correction code regarding reading from the memory, wherein the issuance unit issues the error correction code regarding the write data and the management information to the memory together with the specific write request (¶0092).

As to claim 5, Nakano discloses the memory controller according to claim 4, wherein the management information is a logical address in the memory regarding the write command (¶0091).



As to claim 7, Nakano discloses a memory comprising: 
a memory array (¶0074); 
a specific data pattern retaining unit that retains a specific data pattern (¶0062-¶0063); 
a request interpretation unit that interprets a request issued by the memory controller (¶0059); and 
a specific data pattern generating unit that writes the specific data pattern retained in the specific data pattern retaining unit to the memory array when it is interpreted that a specific write request has been issued (¶0059).

As to claim 8, Nakano discloses a memory system comprising: 
a memory controller that issues a specific write request that requests writing of a specific data pattern without supplying write data in a case where the write data regarding a write command from a host computer matches the specific data pattern (¶0059); and 
a memory that generates the specific data pattern corresponding to the specific write request and writes the specific data pattern to a memory array when the specific write request is issued from the memory controller (¶0059).

As to claim 9, Nakano discloses an information processing system comprising: 
a host computer (¶0054); 

a memory that generates the specific data pattern corresponding to the specific write request and writes the specific data pattern to a memory array when the specific write request is issued from the memory controller (¶0146).

As to claim 10, Nakano discloses a method of control of a memory controller, the method comprising: 
a comparison procedure of comparing write data regarding a write command from a host computer with a specific data pattern (¶0063); and 
an issuance procedure of issuing a specific write request that requests writing of the specific data pattern without supplying the write data to a memory in a case where the write data matches the specific data pattern (¶0059). 

As to claim 11, Nakano discloses a method of control of a memory, the method comprising: 
a request interpretation procedure of interpreting a request issued by a memory controller (¶0059); and 
a specific data pattern generating procedure of writing a specific data pattern retained in a specific data pattern retaining unit to a memory array when it is interpreted that a specific write request has been issued (¶0161).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oldfield (US 2002/0166078) discloses a disk controller that includes memory that is accessible by both a microprocessor and an operation logic. The invention may be used to perform pattern matching, in which data segments to be compared are identified by pointers and hardware logic performs the comparison and writes the results of the comparison in the location identified by pointer (¶0118).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES EHNE/               Primary Examiner, Art Unit 2113